Exhibit 10.23
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered
into as of August 7, 2006 by and among Thermadyne Holdings Corporation, a
Delaware corporation (“Holdings”), and Steven A. Schumm (“Employee”).
RECITALS
     A. The Parties desire Employee to be employed by Holdings in the capacity
of Executive Vice President — Chief Financial Officer and Chief Administrative
Officer; and

   B.   The Parties desire to set forth the terms and conditions of such
employment to which each Party will be bound;

     NOW THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Holdings and Employee do hereby covenant and agree as
follows:
          SECTION 1. Basic Employment Provisions
     (a) Employment and Term. Holdings hereby employs Employee (hereinafter
referred to as the “Employment”) as Executive Vice President — Chief Financial
Officer and Chief Administrative Officer of Holdings and of Holdings’
subsidiaries (hereinafter collectively and individually referred to as
“Employers”) and Employee agrees to be employed by Employers in such capacity,
all on the terms and conditions set forth herein. The Employment shall be for a
period (the “Employment Period”) that will (i) commence on a mutually agreed
date, no later than August 7, 2006 (the “Effective Date” and continue for at
least two years thereafter (unless earlier terminated as provided herein) and
(ii) renew on the second anniversary of the Effective Date and each anniversary
of the Effective Date thereafter for a one-year period, on the same terms and
conditions contained herein (unless earlier terminated as provided herein or
Employee is timely provided a notice of non-renewal as provided herein), such
that the Employment Period shall extend for a period of one year from the date
of each such extension. The Employers must provide Employee with written notice
not less than 90 days in advance of the applicable anniversary of the Effective
Date in order to avoid renewal of the Employment Period on such anniversary as
described above. Notice shall be deemed given on the date it is received by the
Employee. If Employers elect not to renew the Employment Period in accordance
with this Section 1(a), Employee shall be entitled to continue to receive from
Employers his then current basic compensation hereunder, such amount to continue
to be paid in accordance with the payroll practices of Employers for a period
equal to twelve months from the expiration of the Employment Period. If,
however, the Employment Period is not renewed, the Employee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue
Code of 1986, as amended (“Code”), and payments under this Section 1(a) are not
a separation pay arrangement within the meaning of Prop. Treasury Reg.
1.409A-1(a)(9) or any successor Treasury Regulations, the payment of Employee’s
current basic compensation

 



--------------------------------------------------------------------------------



 



shall be paid for a period of twelve consecutive months commencing with the
seventh consecutive month immediately following the month in which the
Employment Period ends.
     (b) Duties. Employee shall be subject to the direction and supervision of
the CEO and, as the Executive Vice President — Chief Financial Officer and Chief
Administrative Officer shall have those duties and responsibilities which are
assigned to him during the Employment Period by the CEO consistent with his
position. The parties expressly acknowledge that the Employee shall devote
substantially all of his business time and attention to the transaction of
Employers’ businesses as is necessary to discharge his supervisory management
responsibilities hereunder. The foregoing will not preclude reasonable
participation in civic and community organizations and participation as a member
of the board of directors of at least one company will be permitted. Employee
agrees to perform faithfully the duties assigned to him to the best of his
ability.
          SECTION 2. Compensation.
     (a) Salary. Employers shall pay to Employee during the Employment Period a
salary as basic compensation for the services to be rendered by Employee
hereunder. The initial amount of such salary shall be $325,000 per annum. Such
salary shall be reviewed no less frequently than annually by the CEO and may be
increased upon the approval of the CEO, subject to the approval of the Board of
Directors of Holdings. Such salary shall accrue and be payable in accordance
with the payroll practices of Employers’ subsidiary or subsidiaries in effect
from time to time. All such payments shall be subject to deduction and
withholding authorized or required by applicable law.
     (b) Bonus. During the Employment Period, Employee shall additionally
participate in an annual bonus plan providing for an annual bonus opportunity of
not less than 75% of Employee’s annual salary for each calendar year, in
accordance with the terms set forth in Employers’ then current Management
Incentive Plan.
     (c) Benefits. During the Employment Period, Employee shall be entitled to
participate in such employee benefit plans, programs and arrangements made
available to, and on the same terms as, other similarly situated executives of
Employers, including, without limitation, 401(k) plans, employee stock purchase
plans, and any other retirement plans, health, group life (with optional
additional coverage), short term disability, long term disability (not to exceed
60% of Employee’s annual salary otherwise payable to him for the applicable
period), hospitalization and such other benefit programs as may be approved from
time to time by Employers for their executives. Employee shall be entitled to
four weeks paid vacation per year. Nothing herein shall affect Employers’ right
to amend, modify or terminate any retirement or other benefit plan at any time
on a company-wide basis for similarly situated executives.
     (d) Stock Options. Holdings shall grant Employee stock options (the
“Options”) to purchase up to 120,000 shares the common stock of Holdings in
accordance with the terms and conditions of Thermadyne Holdings Corporation 2004
Stock Incentive Plan. The exercise price for the Options shall be equal to the
closing bid

2



--------------------------------------------------------------------------------



 



price per share of the common stock on the over-the-counter market as of the
close of business immediately preceding the date of Employee’s execution of this
Agreement. Subject in each case to Employee’s continued Employment until the
applicable vesting date, one-half of the Options will become vested and, subject
to compliance with applicable securities laws, exercisable in three equal annual
installments on each of the next three anniversaries of the Effective date, and
the remaining one-half of the Option (the “Performance Options”) will become
vested, and subject to compliance with applicable securities laws, exercisable
in three equal annual installments on each of the first three anniversaries of
the date of grant (each an “Installment Date”) if Holdings achieves its Return
on Invested Capital Targets in accordance with its annual budget for the
immediately preceding fiscal year. If any Performance Options do not vest in any
year due to the failure to meet the Return on Invested Capital Targets for such
year, such Options shall vest on any subsequent Installment Date if Holdings has
cumulatively achieved on such date the Return on Invested Capital Targets for
the current year, plus the Return on Invested Capital Targets for the prior
years for which such Targets were not achieved (after taking into account any
portion of such Targets achieved in such prior years); Provided, however, that
if the Performance Options do not vest by the final Installment Date, then such
Options shall vest on the seventh anniversary of the grant, provided Employee is
still employed with the Employers on such date. In addition to the grant listed
above, Employee will be eligible for future grants on the same basis as
similarly situated employees of the Employers.
          SECTION 3. Termination.
     (a) Death or Disability. Employment of Employee under this Agreement shall
terminate automatically upon the death or total disability of Employee. For the
purpose of this Agreement, Employee shall be totally disabled if he is disabled
within the meaning of Code Section 409A(a)(2)(C).
     (b) Cause. The CEO, subject to the prior approval from the Board of
Directors, may terminate the Employment of Employee under this Agreement for
Cause. For the purposes of this Agreement, “Cause” shall be deemed to be (i) an
act of willful misconduct, fraud, embezzlement, theft, or any other act
constituting a felony, involving moral turpitude or causing material harm,
financial or otherwise, to the Employers; (ii) an intentional act or failure to
act, which is committed by the Employee and which causes or can be expected to
imminently cause material injury to any of the Employers; (iii) a material
breach of this Agreement that is not cured by the Employee within 15 days after
written notice from the CEO specifying the breach and requesting a cure; or
(vi) habitual abuse of alcohol, narcotics or other controlled substances which
impairs Employee’s ability to perform Employee’s duties hereunder.
     (c) Without Cause. Any of the Employers, acting alone, may terminate the
Employment of Employee under this Agreement without Cause.
     (d) Constructive Termination. Employee may elect to terminate his
Employment under this Agreement upon a Constructive Termination Without Cause,
as defined below. For purposes of this Agreement, “Constructive Termination
Without

3



--------------------------------------------------------------------------------



 



     Cause” shall mean a termination of the Employee’s employment at his
initiative following the occurrence, without the Employee’s prior written
consent, of one or more of the following events:
     (i) any failure by the Employers to comply with any of the provisions of
this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Employers within 30 days
after receipt of written notice thereof given by the Employee;
     (ii) any reduction in salary, bonus percentage or material reduction in
duties;
     (iii) any purported termination by the Employers of the Employee’s
employment otherwise than as expressly permitted by Section 3(b) of this
Agreement;
     (iv) any failure by the Employers to comply with and satisfy the provisions
of Section 6 hereof, or failure by any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employers to assume expressly and agree to perform
this Agreement in the same manner and to the same extent the Employers would be
required to perform it if no such succession had taken place, provided, in
either case, that the successor contemplated by Section 6 hereof has received,
at least 10 days prior to the giving of notice of constructive termination by
the Employee, written notice from the Employers or the Employee of the
requirements of the provisions of Section 6 or of such failure. Employers agree
to provide copy of this agreement to any such successor prior to the succession.
     (v) The Employers shall relocate its principal executive offices or require
the Employee to have his principal location of work changed, in either case, to
any location which is in excess of 45 miles of its current location.
          SECTION 4. Compensation Following Termination.
     (a) Death. If the Employment Period is terminated pursuant to the
provisions of Section 3(a) above due to the death of Employee, this Agreement
shall terminate, and no further compensation shall be payable to Employee’s
estate, heirs or beneficiaries, as applicable, except that Employee’s estate,
heirs or beneficiaries, as applicable, shall be entitled to receive
(i) Employee’s then current basic compensation through the end of the month in
which Employee’s death occurred, (ii) a pro rata portion (based on a fraction
the numerator of which is the number of days Employee worked in the year of
Employee’s death and the denominator of which is 365) of the bonus as set forth
in Section 2(b) which Employee would have been entitled to receive for the year
in which termination occurs if the performance objectives established in
Employers’ Management incentive Plan are achieved, and (iii) any un-reimbursed
expenses pursuant to Section 5 below, and, thereafter, Employers shall have no
further obligations or liabilities hereunder to

4



--------------------------------------------------------------------------------



 



Employee’s estate or legal representative or otherwise, other than the payment
of benefits, if any, pursuant to Section 2(c).
     (b) Disability. If the Employment Period is terminated pursuant to the
provisions of Section 3(a) above due to Employee’s total disability as
determined thereunder, this Agreement shall terminate, and (i) Employers will
continue the payment of Employee’s basic compensation at the then current rate
until the earlier of (A) the benefits under any long-term disability insurance
provided by Employers commences or (B) 180 days from the date of such total
disability, (ii) Employers shall pay a pro rata portion (based on a fraction the
numerator of which is the number of days Employee worked in the year Employee
became totally disabled and the denominator of which is 365) of the bonus as set
forth in Section 2(b) which Employee would have been entitled to receive for the
year in which termination occurs if the performance objectives established in
Employers’ Management Incentive Plan are achieved, and (iii) Employers shall pay
any un-reimbursed expenses pursuant to Section 5 below. Thereafter, Employers
shall have no obligation for basic compensation or other compensation payments
to Employee during the continuance of such total disability.
     (c) Termination for Cause or Voluntary Termination. If the Employment
Period is terminated for Cause pursuant to Section 3(b) or voluntarily by the
Employee for reasons other than those described in Section 3(a) or 3(d) above,
no further compensation or benefits shall be paid to Employee after the date of
termination, but Employee shall be entitled to receive benefits to which he is
or may become entitled pursuant to any benefit plan which by its terms survive
termination.
     (d) Termination Without Cause; Constructive Termination. If the Employment
Period is terminated pursuant to Section 3(c) or 3(d) above, Employee shall be
entitled (i) to continue to receive from Employers his then current basic
compensation hereunder, such amount to continue to be paid in accordance with
the payroll practices of Employers for a period equal to 12 months, (ii) to
receive within 30 days of termination a bonus in an amount that shall be 75% of
Employee’s annual base compensation, and (iii) during such 12-month period, to
continue to receive the benefits to which he would otherwise be entitled during
the Employment Period pursuant to Section 2(c) above; provided that Employee
shall continue to make the same contributions toward such coverage as Employee
was making on the date of termination, with such adjustments to contributions as
are made generally for all Employers’ employees. If the Employee is a “specified
employee” within the meaning of Code Section 409A(a)(2)(B)(i) at the time the
Employment Period expires and payments under this Section 4(d) are not a
separation pay arrangement within the meaning of Prop. Treasury Reg.
1.409A-1(a)(9) or any successor Treasury Regulations, the payments under Section
4(d)(i) shall be paid for a period of twelve consecutive months commencing with
the seventh consecutive month immediately following the month in which the
Employment Period ends. Provided, however, that Employee shall no longer be
entitled to participate in any of Employers’ 401K plans, employee stock purchase
plans or any other retirement plans. Employee shall have the option to receive
the present value of the benefits (at a 12% discount) described in the
immediately preceding sentence in a lump sum payment, with such option to be
exercised by Employee in writing within thirty (30) days of termination and

5



--------------------------------------------------------------------------------



 



Employer shall make such lump sum payment within thirty (30) days of receiving
the written notice from Employee. In the event of Employee’s death during such
12-month period, such continuation of compensation and benefits shall cease upon
Employee’s death. In the event Employee obtains employment elsewhere during such
12-month period, such compensation and benefits shall continue for the period
described above notwithstanding such reemployment of Employee. The sums received
by Employee under this Section 4(d) shall be considered liquidated damages in
respect of claims based on any provisions of this Agreement or Employee’s
employment with Employers and the commencement of the payment of such sums by
Employers shall not begin until Employee executes and delivers a general release
of all such claims in form and substance mutually satisfactory to Employers and
Employee.
          SECTION 5. Expense Reimbursement. Upon the submission of properly
documented expense account reports, Employers shall reimburse Employee for all
reasonable business-related travel and entertainment expenses incurred by
Employee in the course of his Employment with Employers. Unless otherwise
expressly provided in this Agreement, Employers’ obligations under this
Section 5 shall terminate upon the termination of the Employment Period, except
for any expenses eligible for reimbursement hereunder that are incurred prior to
such termination.
          SECTION 6. Assignability Binding Nature. This Agreement shall be
binding and inure to the benefit of the parties, and their respective
successors, heirs (in the case of Employee) and assigns. No obligations of the
Employers under this Agreement may be assigned or transferred by the Employers
except that such obligations shall be assigned or transferred (as described
below) pursuant to a merger or consolidation of Holdings in which Holdings is
not the continuing entity, or the sale or liquidation of all or substantially
all of the assets of the Employers, provided that the assignee or transferee is
the surviving entity or successor to all or substantially all of the assets of
the Employers and such assignee or transferee assumes the liabilities,
obligations and duties of the Employers, as contained in this Agreement, either
contractually or as a matter of law. As used in this Agreement, the “Employers”
and “Holdings” shall mean the Employers and Holdings as hereinbefore defined,
respectively, and any successor to their business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.
          SECTION 7. Confidential Information.
     (a) Non-Disclosure. During the Employment Period or at any time thereafter,
irrespective of the time, manner or cause of the termination of this Agreement,
Employee will not directly or indirectly reveal, divulge, disclose or
communicate to any person or entity, other than authorized officers, directors
and employees of the Employers, in any manner whatsoever, any Confidential
Information (as hereinafter defined) of Employers or any subsidiary of Employers
without the prior written consent of the CEO.
     (b) Definition. As used herein, “Confidential Information” means
information disclosed to or known by Employee as a direct or indirect
consequence of or through the Employment about Employers or any subsidiary of
Employers, or their respective businesses, products and practices which
information is not generally known in the

6



--------------------------------------------------------------------------------



 



business in which Employers or any subsidiary of Employers is or may be engaged.
However, Confidential Information shall not include under any circumstances any
information with respect to the foregoing matters which is (i) directly
available to the public from a source other than Employee, (ii) released in
writing by Employers to the public or to persons who are not under a similar
obligation of confidentiality to Employers and who are not parties to this
Agreement, (iii) obtained by Employee from a third party not under a similar
obligation of confidentiality to Employers, (iv) required to be disclosed by any
court process or any government or agency or department of any government, or
(v) the subject of a written waiver executed by either Employers for the benefit
of Employee. In the event Employee believes that he is free to disclose or
utilize Confidential Information under Section 7(b), he shall give written
notice of the same to Employers at least 30 days prior to the release or use of
such Confidential Information and shall specify the claimed exemption and the
circumstances giving rise thereto.
     (c) Return of Property. Upon termination of the Employment, Employee will
surrender to Employers all Confidential Information, including, without
limitation, all lists, charts, schedules, reports, financial statements, books
and records of the Employers or any subsidiary of the Employers, and all copies
thereof, and all other property belonging to the Employers or any subsidiary of
the Employers, including, without limitation, company credit cards, cell phones,
personal data assistants or other electronic devices, provided Employee shall be
accorded reasonable access to such Confidential Information subsequent to the
Employment Period for any proper purpose as determined in the reasonable
judgment of any of the Employers.
          SECTION 8. Agreement Not to Compete.
     (a) Termination for Cause. In the event that Employee is terminated for
Cause pursuant to Section 3(b) above or voluntarily terminates his Employment
with Employers other than as a Constructive Termination pursuant to Section 3(d)
above, Employee hereby agrees that for a period of 12 months following such
termination, he shall not, either in his own behalf or as a partner, officer,
director, employee, agent or shareholder (other than as the holder of less than
5% of the outstanding capital stock of any corporation with a class of equity
security registered under Section 12(b) or Section 12(g) of the Securities
Exchange Act of 1934, as amended) engage in, invest in or render services to any
person or entity engaged in the businesses in which Employers or any subsidiary
of Employers are then engaged and situated within any country. Nothing contained
in this Section 8(a) shall be construed as restricting the Employee’s right to
sell or otherwise dispose of any business or investments owned or operated by
Employee as of the date hereof.
     (b) Termination Without Cause or for Disability; Constructive Termination.
In the event that the Employment of Employee is terminated by Employers without
Cause pursuant to Section 3(c) above, or as a result of the total disability of
Employee or by Employee as a Constructive Termination pursuant to Section 3(a)
and 3(d) above, respectively, Employee hereby agrees that during the period that
Employee accepts payments from the Employers pursuant to a disability plan
sponsored by Employers pursuant to Section 2(c) and 4(b) above or payments
pursuant to Section 4(d) above, as

7



--------------------------------------------------------------------------------



 



applicable, neither he nor any affiliate shall, either in his own behalf or as a
partner, officer, director, employee, agent or shareholder (other than as the
holder of less than 5% of the outstanding capital stock of any, corporation with
a class of equity security registered under Section 12(b) or Section 12(g) of
the Securities Exchange Act of 1934, as amended) engage in, invest in or render
services to any person or entity engaged in the businesses in which Employers or
any subsidiary of Employers is then engaged and situated within any country.
Nothing contained in this Section 8(b) shall be construed as restricting the
Employee’s right to sell or otherwise dispose of any business or investments
owned or operated by Employee as of the date hereof.
          SECTION 9. Agreement Not to Solicit Employees. Employee agrees that,
for a period of twelve months following the termination for any reason, neither
he nor any affiliate shall, on behalf of any business engaged in a business
competitive with Employers or any subsidiary of Employers, solicit or induce, or
in any manner attempt to solicit or induce any person employed by, or any agent
of, any Employers or any subsidiary of Employers to terminate his or her
employment or agency, as the case may be, with any Employers or such subsidiary.
          SECTION 10. Injunctive Relief and other Remedies.
     (a) Employee acknowledges and agrees that the covenants, obligations and
agreements of Employee contained in Section 7, Section 8, Section 9 and this
Section 10 relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants, obligations or agreements will
cause Employers irreparable injury for which adequate remedies are not available
at law. Therefore, Employee agrees that Employers shall be entitled to an
injunction, restraining order or such other equitable relief as a court of
competent jurisdiction may deem necessary or appropriate to restrain Employee
from committing any violation of such covenants, obligations or agreements.
     (b) If Employee violates the provisions of Section 8, or 9 after the
Employment of Employee is terminated for any reason, and fails to cease or cure
such violation within thirty (30) days after the receipt by Employee of written
notice of violation from Holdings, the right of Employee to receive any further
payment pursuant to this Agreement shall immediately terminate and the payments
made to Employee subsequent to the termination of Employee’s Employment pursuant
to this Agreement shall be returned to Employers by Employee within thirty
(30) days after receipt of written notice from Employers of such violation. The
injunctive remedies and other remedies described in this Section 10 are
cumulative and in addition to any other rights and remedies Employers may have.
          SECTION 11. No Violation. Employee hereby represents and warrants to
Employers that the execution, delivery and performance of this Agreement by
Employee does not, with or without the giving of notice or the passage of time,
or both, conflict with, result in a default, right to accelerate or loss of
rights under any provision of any agreement or understanding to which the
Employee or, to the best knowledge of Employee, any of Employee’s affiliates are
a party or by which Employee, or to the best knowledge of Employee, Employee’s
affiliates may be bound or affected.

8



--------------------------------------------------------------------------------



 



          SECTION 12. Captions. The captions, headings and arrangements used in
this Agreement are for convenience only and do not in any way affect, limit or
amplify the provisions hereof.
          SECTION 13. Notices. All notices required or permitted to be given
hereunder shall be in writing and shall be deemed delivered, whether or not
actually received, (i) one day after deposit with a nationally recognized
overnight express courier service with receipt of deposit confirmed, or (ii) two
days after deposited in the United States mail, postage prepaid, registered or
certified mail, return receipt requested, addressed to the party to whom notice
is being given at the specified address or at such other address as such party
may designate by notice:

         
 
  Employers:   Thermadyne Holdings Corporation
 
      Attn: Chief Executive Officer
 
      16052 Swingley Ridge Road, Suite 300
 
      St. Louis, MO 63017
 
      Fax: 636.728.3010
 
       
 
      and
 
       
 
      Thermadyne Holdings Corporation
 
      Attn: General Counsel
 
      16052 Swingley Ridge Road, Suite 300
 
      St. Louis, MO 63017
 
      Fax: 636.728.3010
 
       
 
  Employee:   c/o Thermadyne Holdings Corporation
 
      16052 Swingley Ridge Road, Suite 300
 
      St. Louis, Missouri 63017
 
       
 
      Carmody MacDonald, PC
 
      Attention: Mark B. Hillis
 
      120 S. Central, Suite 1800
 
      St. Louis, Missouri 63105

          SECTION 14. Invalid Provisions. If any provision of this Agreement is
held to be illegal, invalid or unenforceable under present or future laws, such
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of this Agreement; the remaining provisions of this Agreement
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance for this Agreement. In
lieu of each such illegal, invalid or unenforceable provision, there shall be
added automatically as part of this Agreement a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

9



--------------------------------------------------------------------------------



 



          SECTION 15. Amendments. This Agreement may be amended in whole or in
part only by an instrument in writing setting forth the particulars of such
amendment and duly executed by an officer of Employers and by Employee.
          SECTION 16. Waiver. No delay or omission by any party hereto to
exercise any right or power hereunder shall impair such right or power to be
construed as a waiver thereof. A waiver by any of the parties hereto of any of
the covenants to be performed by any other party or any breach thereof shall not
be construed to be a waiver of any succeeding breach thereof or of any other
covenant herein contained. Except as otherwise expressly set forth herein, all
remedies provided for in this Agreement shall be cumulative and in addition to
and not in lieu of any other remedies available to any party at law, in equity
or otherwise.
          SECTION 17. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same Agreement.
          SECTION 18. Governing Law. This Agreement shall be construed and
enforced according to the laws of the State of Missouri.
          SECTION 19. Resolution of Disputes; Arbitration. Any dispute arising
out of or relating to this Agreement or Employee’s employment with Employers or
the termination thereof shall be resolved first by negotiation between the
parties. If such negotiations leave the matter unresolved after 60 days, then
such dispute or claim shall be resolved by binding confidential arbitration, to
be held in St. Louis, Missouri, in accordance with the Commercial Arbitration
Rules of the American Arbitration Association. The arbitrator in any arbitration
provided for herein will be mutually selected by the parties or in the event the
parties cannot mutually agree, then appointed by the American Arbitration
Association. Both parties hereby voluntarily waive any right to trial by jury.
Judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The parties shall be responsible for their
own costs and expenses under this Section 19, although the arbitrator shall have
the right and jurisdiction to award costs and attorneys’ fees to the prevailing
(in the opinion of the arbitrator) party. Nothing in this Section 19 shall limit
the Employers’ right to obtain an injunction, restraining order or other
equitable relief pursuant to Section 10.
          SECTION 20. Payment Upon Death of Employee. In the event of the death
of Employee during the term hereof, any unpaid payments due either prior to
Employee’s death or after Employee’s death shall be payable as designated by
Employee prior to his death in writing to Employers, or, in the absence of such
designation, as designated in the depositive investments or beneficiary
designation of Employee duly executed by Employee according to law. In the event
of the death of all such persons so designated by Employee, either prior to the
death of the Employee or during any time when payments are due as provided
herein, or in the event Employee fails to so designate prior to his death, or
withdraws all such designations, said payments thereafter shall be made to
Employee’s estate.
          SECTION 21. Prior Employment Agreements. This Agreement supersedes any
and all other prior employment, change-in-control, severance or similar
agreements between Employee and Employers.

10



--------------------------------------------------------------------------------



 



          SECTION 22. Jointly and Severally Liable. Each of the Employers that
have signed below is a party to this Agreement and is jointly and severally
liable for the obligations of Employers set forth in this Agreement.
          SECTION 23. Relocation and Other. Within 30 days of the Effective
Date, Employers will pay Employee $65,000 in recognition of relocation and other
forfeitures incurred by Employee. In addition, the Employers will pay Employee’s
actual and reasonable legal expenses incurred in connection with accepting
employment with the Employers.
          SECTION 24. Tax considerations.
     (a) Golden Parachute Taxes. Notwithstanding anything herein to the
contrary, in the event of any payments or benefits provided to Employee
hereunder, or under any other benefit, bonus, option, incentive or severance
plan are subject to and excise tax under Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), the Company shall pay Employee, within
ten (10) days of such determination, an amount equal to such tax plus an
additional amount so that the net after tax effect, considering Federal and
state income taxes, Federal Insurance Contribution Act and Medicare taxes and
the excise tax under Section 4999 of the Code, of the payment of such excise tax
is as if such additional payment had not been made. A determination required to
be made under this Section 24 and the assumptions to be utilized in arriving at
such determination shall be made by an independent, nationally recognized
accounting firm (the “Auditor”) acceptable to Holdings. The Auditor shall
provide detailed supporting calculations to both Holdings and the Employee
within fifteen (15) days of the receipt of a notice from Employee that there has
been a payment under this Agreement that is subject to an excise tax under
Section 4999 of the Code. All fees and expenses of the Auditor shall be paid by
Holdings. All determinations by the Auditor shall be binding upon the Holdings
and Employee.
      (b) Withholding Taxes. All payments under this Agreement shall be net of
appropriate withholding taxes.
          SECTION 25. Indemnification. Holdings will indemnify Employee to the
fullest extent that would be permitted by law (including a payment of expenses
in advance of final disposition of a proceeding) as in effect at the time of the
subject act or omission, or by the charter or by-laws of Holdings as in effect
in effect at such time, or by the terms of any indemnification agreement between
Holdings and the Employee, whichever affords greatest protection to Employee,
and the Employee shall be entitled to the protection of any insurance policies
Holdings may elect to maintain generally for the benefit of its officers and/or,
during the Employee’s service in such capacity (if applicable), directors, (and
to the extent Holdings maintains such an insurance policy or policies, in
accordance with its or their terms to the maximum extent of the coverage
available for any Holdings officer or director); against all costs, charges, and
expenses whatsoever incurred or sustained by Employee (including but not limited
to any judgment entered by a court of law) at the time such costs, charges, and
expenses are incurred or sustained, in connection with any action, suit or
proceeding to which Employee may be made a party by reason of his being or
having been an officer or employee of Holdings, or serving as a director,
officer or employee of an affiliate of Holdings, at the request of Holdings,

11



--------------------------------------------------------------------------------



 



other than any action, suit or proceeding brought against Employee by or on
account of his breach of the provisions of an employment agreement with a third
party that has not been disclosed by Employee to Holdings. The provisions of
this Section 25 shall survive any termination of this agreement.
          SECTION 26. Stock Options/Change of Control. If a change of control
occurs within 183 days of the effective date of this Agreement, Employee shall
be paid, in a single, lump sum, cash payment within thirty days of the Change of
Control, an amount equal to the product of the fair market value of a share of
common stock of Holdings multiplied by 120,000 reduced by the total exercise
price of the Options provided under Section 2(d). In this event, all Options
granted Employee pursuant to Section 2(d) shall be cancelled and not exercisable
and Employee shall not be entitled to any compensation under the terms of the
Thermadyne Holdings Corporation 2004 Stock Incentive Plan (“stock plan”). “Fair
market value” means the closing bid price per share of common stock of Holdings
on the over-the-counter market as of the close of business on the effective date
of the change of control or, if there is no trading on such date, as of the
close of the last date immediately preceding the change of control when such
Stock is traded. “Change of control” has the meaning as defined in the stock
plan.
* * * * * *

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amended and Restated Executive Employment Agreement as of the date first above
written.

                  EMPLOYEE:    
 
                -s- Steven A. Schumm [c49085c4908502.gif]                  
Name: Steven A. Schumm    
 
           
 
  Dated:   8-7-2006    
 
                EMPLOYERS:    
 
                Thermadyne Holdings Corporation    
 
           
 
  By:   -s- Paul D. Melnuk [c49085c4908503.gif]
 
   
 
      Paul D. Melnuk    
 
  Title:   Chairman and Chief Executive Officer    

THIS CONTRACT CONTAINS A BINDING ARBITRATION
PROVISION WHICH MAY BE ENFORCED BY THE PARTIES.

 